In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00204-CR
        ______________________________


       STEVEN DALE DUNCAN, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 124th Judicial District Court
                Gregg County, Texas
             Trial Court No. 38,917-B




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Steven Dale Duncan appeals from the revocation of his community supervision and the

adjudication of his guilt. Duncan had been given deferred adjudication on his plea of guilty

pursuant to an agreement to plead guilty to a lesser-included offense. Two months later, the State

filed a motion to adjudicate due to Duncan’s failure to pay fees and fines, to perform community

service work, and his failure to report. Duncan stipulated to the truth of each ground for

revocation, and at the hearing, pled true to each ground. The trial court revoked his community

supervision, adjudicated him guilty, and sentenced him to eight years’ imprisonment.

       Duncan’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail. Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief and a letter to Duncan on May 3, 2011, informing him of

his right to file a pro se response and of his right to review the record. No response has been filed.

Counsel has also filed a motion with this Court seeking to withdraw as counsel in this appeal.

       We have determined that this appeal is wholly frivolous.            We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment



                                                  2
that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             July 12, 2011
Date Decided:               July 13, 2011

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 68.4.

                                                            3